Title: To Thomas Jefferson from Sylvanus Bourne, 10 August 1808
From: Bourne, Sylvanus
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Consular Office of the U States.Amsterdam Augt 10 1808
                  
                  I humbly beg leave to present to a view of the Supreme Executive of the U States my truly unpleasant situation here at this time where a variety of circumstances interesting to the U States & the Citizens thereof oblige me to remain at my Post while by the present position of European Affairs I am deprived of an income whatever I indulge the confidence that the Government of our Country may be disposed to take these circumstances into due Consideration & willing to allow me a just compensation, & I shall have a gratefull sense of such aid as you may be inclined to give in promotion of this Object at the next Session of Congress.—
                  I have the honor to be with Sentiments of the highest Respect Yr Ob Servt
                  
                     S. Bourne 
                     
                  
               